 Case 3:14-cr-00236-D Document 399 Filed 12/01/20         Page 1 of 2 PageID 1505



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

UNITED STATES OF AMERICA,                 §
                                          §
V.                                        §          No. 3:14-CR-236-D (09)
                                          §
IRINEO RAMOS,                             §
                                          §
             Defendant.                   §

              ORDER OF TRANSFER TO THE FIFTH CIRCUIT

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The undersigned district judge

reviewed the proposed findings, conclusions, and recommendation for plain error.

Finding none, the court adopts the findings, conclusions, and recommendation of the

United States Magistrate Judge.

      Defendant Irineo Ramos’s pro se request to take judicial notice of adjudicative

facts, citing Federal Rule of Evidence 201, in which he challenges the court’s subject

matter jurisdiction in this case [Dkt. No. 395] is, in substance, an unauthorized

successive motion under 28 U.S.C. § 2255. Construing it as such, the notice is

therefore TRANSFERRED to the United States Court of Appeals for the Fifth Circuit

for appropriate action.

      The court further DIRECTS the clerk of the court to open for statistical purposes

a new Section 2255 case (nature of suit 510 directly assigned, per Special Order 3-250,

to United States District Judge Sidney A. Fitzwater and United States Magistrate
 Case 3:14-cr-00236-D Document 399 Filed 12/01/20        Page 2 of 2 PageID 1506



Judge Irma Carrillo Ramirez) and to close the same on the basis of this order.

      SO ORDERED.

      December 1, 2020.



                                       _________________________________
                                       SIDNEY A. FITZWATER
                                       SENIOR JUDGE




                                        -2-
